Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 August 2022 and 14 November 2022 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  See attached copy of PTO-1449.

Status of Application
2.	Applicants’ arguments/remarks filed 23 August 2022 are acknowledged.  Claims 1 and 27-49 are currently pending.  Claims 2-26 are cancelled.  Claims 33-49 were previously withdrawn.  Claims 1, 27, and 29-31 are currently amended.  Claim 1 and 27-32 are examined on the merits within. 

Withdrawn Objections/Rejections
3.	Applicants’ arguments, filed 23 August 2022, with respect to the claim objection have been fully considered and are persuasive.  The objection of claim 31 has been withdrawn. The 35 U.S.C. 112(b) Rejections of claims 1, 27-30, and 32 have been withdrawn in view of the claim amendments.  Applicants’ arguments, with respect to the rejection(s) of claim(s) 1, 27-29, and 32 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
New Rejections
Claim Rejections 35 U.S.C. 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1 and 27-32 is/are rejected under 35 U.S.C. 103 as obvious over Misner et al. (U.S. Patent Application Publication No. 2009/0036304).
	Regarding instant claims 1 and 27-30, Misner et al. teach a thermochromic ink comprising a thermochromic optical state change material, a thermally responsive pH modifier, a solvent and a binder.  See abstract.  The solvent is glycerol.  See paragraph [0023].  The pH modifier may be encapsulated in a silicon based material.  See paragraph [0029].  The binder material may be a polysiloxane.  See paragraph [0024]. The optical state change material is a thermochromic dye selected from erythrosine B.  See paragraphs [0015, 0017, 0019].  The composition additionally comprises an anti-photobleaching agent that can be hydroquinone.  See paragraph [0031]. One or more thermochromic coating compositions may be deposited on the optical article in various forms, such as a discrete portion, a continuous film or a patterned film.  See paragraph [0058].
With respect to claim 31, which recite product-by-process limitations, the Examiner notes “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding instant claim 32, the composition can be cured.  See paragraph [0024]. 
Since Misner et al. are directed to applying multiple coating layers and directed to coating layers with different properties, i.e., viscosity and optical properties (see paragraphs [0025] and [0051]), it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use a different combination of ingredients in each coating layer to achieve different effects.  Thus, one coating phase comprising silicone, glycerol, and erythrosine and a second coating phase comprising silicone, glycerol, and hydroquinone are envisioned by the possible combinations of binder, solvent, thermochromic optical state change material, and anti-photobleaching agent.  Since Misner et al. teach the same combination of ingredients they should function in the same manner, i.e., form an emulsion or cured elastomer.  

Response to Arguments
Applicants’ arguments filed 23 August 2022 have been fully considered but they are not persuasive. 
6.	Applicants argued, “Misner does not disclose a first glycerol phase or second glycerol phase since glycerol alone is not used as a suitable solvent. The claimed elastomeric silicone composition is directed to be used in the active substances release context, such as drug delivery through transdermal patches.  There is no teaching for triggering the glycerol release process during an aqueous phase.  A skilled person would be required to change the principle of operation of the Misner thermal triggered reaction to arrive at the claimed invention.”
In response to applicants’ arguments, the claims do not preclude glycerol in combination with an additional solvent material. In response to applicants’ argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., drug delivery release through transdermal patches or triggering a glycerol release process) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, the claim is directed to a silicone composition comprising a first silicone composition comprising a first glycerol phase and a second silicone composition comprising a second glycerol phase.  There is no mention of drug delivery or glycerol release in the claims.  Thus the principle operation of Misner would not need to be changed to meet the claim limitations.
Thus this rejection is maintained. 

Conclusion
7.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
8.	No claims are allowed at this time.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615